Andrews, Presiding Judge.
The Supreme Court, in Davis v. Kaiser Foundation Health Plan &c., 271 Ga. 508 (521 SE2d 815) (1999), reversed our decision in Davis v. Kaiser Foundation Health Plan &c., 235 Ga. App. 13 (508 SE2d 431) (1998), in which we affirmed the judgment of the trial court. Accordingly, our opinion is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the judgment of the trial court is reversed.

Judgment reversed.


Johnson, C. J., and Smith, J., concur.

*774Decided November 12, 1999.
Larry R. Wight, Patrick J. Gibbs, for appellant.
Dennis, Corry, Porter & Gray, Grant B. Smith, John D. Dixon, Thomas C. MacDiarmid, for appellee.
Reynolds & McArthur, Charles M. Cork III, amicus curiae.